PD-0872-15
                                PD-0872-15                            COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 7/13/2015 2:12:20 PM
                                                                        Accepted 7/15/2015 3:24:55 PM
                                  No. 15-        -PD                                    ABEL ACOSTA
                                                                                                CLERK
                      (Court of Appeals No. 05-14-00236-CR)



                                       IN THE

                        COURT OF CRIMINAL APPEALS

                                     OF TEXAS

July 15, 2015

                           THOMAS BENTON SINGER,
                                                            Petitioner,

                                            v.

                              THE STATE OF TEXAS




             MOTION TO EXTEND TIME TO FILE
           PETITION FOR DISCRETIONARY REVIEW



                On discretionary review from the Court of Appeals
                         Fifth District of Texas at Dallas




TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      THOMAS BENTON SINGER, Petitioner, pursuant to TEX.R.APP.P. 68.2©,

respectfully moves the Court to extend the time for filing a petition for discretionary

review until 15 August 2015, and for cause represents as follows:
       1. Deadline for filing Petition for Discretionary Review. A petition for

discretionary review is due to be filed on 13 July 2015 (or, on 15 July 20151).

       2. Length of Extension Sought. The Petitioner seeks an extension of time for

filing a petition for discretionary review to and including 15 August 2015.

       3. Basis of Request for Extension. The Petitioner, who has been out of town

on a family vacation, last week advised the undersigned counsel that he had received

a copy of the opinion in the case and he requested the undersigned counsel to prepare

and file a petition for discretionary review in this case. The undersigned counsel has

not been able to prepare and file a petition for discretionary review in this case

because he learned only last week that the Petitioner desired to file a petition for

discretionary review in the case.

       The undersigned counsel has begun the preparation of a petition for

discretionary review but will not be able to complete it in time for filing on 12 or 15

July 2015, consistent with his current trial schedule and obligations in other cases

pending on appeal.2 The undersigned counsel will be able to complete a petition in

time for filing on 15 August 2015.

       4. Previous Extensions. No previous extensions for filing a petition for

discretionary review have been requested or granted.



       1
        The judgment of the court of appeals in this case was originally rendered on 12 June 2015.
On 15 June 2015 the court of appeals issued a letter correcting a “page for the above-mentioned
case.”
       2
          The undersigned counsel is currently preparing motions for rehearing in Cook v. State,
pending in the Dallas Court of Appeals, and in Bucaro v. State, pending in the Fort Worth Court of
Appeals.

                                               -2-
      5. Identity of Court of Appeals. This case was appealed to and decided by

the Court of Appeals for the Fifth District at Dallas.

      6. Case Number and Style in Court of Appeals. This case was styled

Thomas Benton Singer v. State of Texas in the Court of Appeals and bore No. 05-14-

00236-CR.

      6. Date of Judgment of Court of Appeals. The judgment of the Court of

Appeals was rendered on 12 June 2015. The Court of Appeals issued a letter dated

15 June 2015 correcting “a page for the above mentioned case” which inserted “Do

Not Publish,. TEX.R.APP.P. 47.2(b).”

      7. Identity of Trial Court. The trial court was the County Criminal Court No.

5 of Dallas County, Texas, Hon. Etta Mullins. presiding.

      8. Date of Trial Court’s Judgment. 12 February 2014.

      9. Style and Case Number in Trial Court. State v. Thomas Benton Singer,

No. MB2007-49876..

      Wherefore, the Petitioner prays that the time for filing a petition for

discretionary review in this case be extended to and including 15 August 2015.




                                          -3-
                                              Respectfully submitted,

                                              /s/    Melvyn Carson Bruder


                                              MELVYN CARSON BRUDER

                                                      TSB 03241000
                                                      6440 North Central Expressway
                                                      516 Turley Law Center
                                                      Dallas, Texas 75206
                                                      214.987.3500
                                                      214.987.3518 (FAX)
                                                      melvyn@melvynbruderlaw.com

                                              Counsel for Petitioner


                         CERTIFICATE OF SERVICE

      I certify that on 13 July 2015 a true and correct copy of the foregoing motion
was served upon counsel of record for the State of Texas and upon the State
Prosecuting Attorney via e-filing and via first class United States mail, postage
prepaid, in Dallas, Texas.

                                              /s/    Melvyn Carson Bruder


                                                    MELVYN CARSON BRUDER




                                        -4-